Title: To George Washington from Arthur Campbell, 15 November 1796
From: Campbell, Arthur
To: Washington, George


                        
                            Sire 
                            Washington County V. Nov. 15. 1796
                        
                        It would be doing violence to my feelings, did I omit the present opportunity to
                            express at least some sentiments of affection some effusions of gratitude for your many and
                            important services to the United States in general, but more especially for the share of
                            attention you have paid to the safety and prosperity of the Western Country, and that not by
                            slight and temporary measures but by the most solid and useful regulations. Our Wives, our
                            Children, and vast property now pass and repass in safety, as it were in full view of our
                            late enemies. The hand that was used to raise the bloody Hatchet, now meets the wearied
                            Traveller with greetings, and a supply of provisions. This is almost literally, the Wolf
                            lying down with the Lamb, and none to do hurt in all my holy Mountains, saith the Lord of
                            Hosts. The finishing hand to the great business of peace, with the Aborigines of the Country
                            is now about to be made, by your calling a full Representation of the Tribes to meet at the
                            seat of the general Government. There is now more than a hope that the peace will be
                            permanent if a sacred regard to Treatys on our part can be maintained.
                        It came from the lips of the greatest Friend to Man—Blessed is the peace-Maker.
                            May blessings of more value than can be given by temporal Things, be a solace in your old
                            Age, and your sure and great reward in the World to come. your Affectionate fellow Citizen
                            And devouted humble servant
                        
                        
                            Arthur Campbell
                            
                        
                    